

116 HR 3493 IH: United States Ambassador at Large for Arctic Affairs Act of 2019
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3493IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Sensenbrenner (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to establish a United States Ambassador
			 at Large for Arctic Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States Ambassador at Large for Arctic Affairs Act of 2019. 2.United States Ambassador at Large for Arctic AffairsTitle I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding at the end the following new section:
			
				64.United States Ambassador at Large for Arctic Affairs
 (a)EstablishmentThere is established within the Department of State an Ambassador at Large for Arctic Affairs (referred to in this section as the Ambassador), appointed in accordance with subsection (b).
 (b)AppointmentThe Ambassador shall be appointed by the President, by and with the advice and consent of the Senate.
					(c)Duties
 (1)Diplomatic representationSubject to the direction of the President and the Secretary of State, the Ambassador is authorized to represent the United States in matters and cases relevant to Arctic affairs in—
 (A)contacts with foreign governments, intergovernmental organizations, and specialized agencies of the United Nations, the Arctic Council, and other international organizations of which the United States is a member; and
 (B)multilateral conferences and meetings relating to Arctic affairs. (2)Chair of the Arctic CouncilThe Ambassador shall serve as the Chair of the Arctic Council when the United States holds the Chairmanship of the Arctic Council.
 (3)Policies and proceduresThe Ambassador shall coordinate United States Arctic policies.. 